AppletoN, C. J.
It was decided by the Supreme Court of the United States, in McGuire v. Commonwealth, 3 Wallace, 387, that a license granted by the United States, under the internal revenue Act of July 1, 1862, to carry on the business of a wholesale liquor dealer in a particular State named, does not, though it may have been granted in consideration of a fee paid, give the licensee power to carry on business in violation of the laws of a State forbidding such business to be carried on within its limits.
The defendant was indicted for being a common seller of intoxicating liquors, contrary to the form of the statute of this State. The offence is against the laws of this State, and is to be tried by its-tribunals. The Courts of the United States have no jurisdiction and cannot properly try the offence. The case is not within U. S. stat., 1833, c. 57, § 3, for this is not a civil suit, nor a prosecution for any penalty accruing under the Acts of the United States. Nor is it within the Act of Congress of 1864, c. 173, § 50, for the defendant was not indicted for any act done " under the laws for the collection of internal duties, stamp duties, licenses or taxes, which have been or may hereafter he enactednor "for or on account of any right, authority or title set up or claimed by him under any such law,” but for a violation of the law of this State, for which his license affords no justification. Com. v. Keenan, 11 Allen, 262.
The case is properly before this Court. The xlcts under •which it is claimed to remove this cause to the Circuit Court of the United States do not apply. The indictment, for aught that has been disclosed, must proceed to trial. The grounds of this conclusion are fully set forth in the able opinion of Mr. Justice Guay, in Com. v. Casey, 12 Allen, 214, in which we fully concur.

The indictment to proceed to trial.

KeNt, WaltoN, Barrows, Danfoktti and Tapley, JJ., concurred.